 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24
25
26
27
28

 

Case 5:19-cv-01934-SVK Document1 Filed 04/10/19 Page 1 of 17

Renée Welze Livingston — SBN 124280
LIVINGSTON LAW FIRM

A Professional:-Corporation

1600 South Main Street, Suite 280

Walnut Creek, CA 94596

Tel: (925) 952-9880

Fax: (925) 952-9881

Email: rlivingston@livingstonlawyers.com.

Attorneys for Defendant
TARGET CORPORATION

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
CARLEEN FOREMAN Case No.
PETITION FOR REMOVAL OF ACTION

PURSUANT TO 28 U.S.C. §1441(b)
[DIVERSITY]

Plaintiff,
VS.

TARGET CORPORATION DEMAND FOR JURY TRIAL

Defendants. Complaint Filed: 03/05/19

Trial Date: None

[Santa Clara County Superior Court Case No.
19CV344140]

ee a a ee

 

TO THE CLERK OF THE ABOVE-CAPTIONED COURT:

PLEASE TAKE NOTICE that defendant TARGET CORPORATION (hereinafter
“TARGET”) hereby removes to this Court the state court action described below.

JURISDICTION

1, Defendant TARGET is informed and believes that plaintiff CARLEEN
FOREMAN is a citizen of the State of California, and was at the time of the filing of the
Complaint and this Petition for Removal.

2. Defendant TARGET is a Minnesota corporation whose principal place of business
is Minneapolis, Minnesota.

3. TARGET is a publicly held corporation whose chairman and chief executive

officer is Brian C. Cornell.

 

Foreman v. Target Corporation, Case No. 1CV344140
PETITION FOR REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §1441(b) [DIVERSITY]
-|-

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 5:19-cv-01934-SVK Document1 Filed 04/10/19 Page 2 of 17

4, Defendant TARGET is not a citizen of the state in which this action is pending.

5. The matter in controversy exceeds the sum of $75,000.00, exclusive of interest,
attorneys’ fees and costs. |

6. This court has jurisdiction by virtue of 28 U.S.C. §1332 and 28 U.S.C. §1441(b).

GROUNDS FORREMOVAL

7. On March 5, 2019, plaintiff Carleen Foreman commenced a civil action in Santa
Clara County Superior Court, Unlimited Jurisdiction, in the State of California, entitled Carleen
Foreman v. Target Corporation., Case No. 19CV344140. True and correct copies of the
Summons and Complaint are attached hereto and marked as Exhibit A. Defendant TARGET
was served with the Summons and Complaint on March 12, 2019. In said action, plaintiff seeks
personal injury damages under theories of premises liability for an incident that occurred when
she tripped over a cart rail on July 18, 2018.

8. Defendant TARGET filed an Answer to plaintiffs unverified Complaint. A true
and correct copy of the Answer is attached hereto and marked as Exhibit B.

9. Plaintiff served a Statement of Damages in which she claims $350,000.00 in
medical expenses, $500,000.00 in loss of future earnings and $5,000,000.00 in general damages
for pain and suffering and emotional distress. A true and correct copy of plaintiff's Statement of
Damages is attached hereto and marked as Exhibit C.

10. —‘ This Court has original jurisdiction of this action pursuant to 28 U.S.C. §1332,
and the Complaint is one which may be removed to this Court by defendant TARGET pursuant
to the provisions of 28 U.S.C. §1441(b) in that it is a civil action between citizens of different
states, and the amount in controversy exceeds the sum of $75,000, exclusive of interest and
costs.

HI
/II
Hl
Hl
//1

 

Foreman v. Target Corporation, Case No. 1CV344140
PETITION FOR REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §1441(b) [DIVERSITY]
-2-

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cv-01934-SVK Document1 Filed 04/10/19 Page 3 of 17

Based on the foregoing, defendant TARGET respectfully requests that this Court accept
removal of this action.

Dated: April 9, 2019 ~ LIVINGSTO LAW FIRM

By:

 

{ Renée Welze EXingston
Attorneys for Defendant
TARGET CORPORATION

DEMAND FOR JURY TRIAL
Pursuant to Fed. R. Civ. P. 38(b), defendant TARGET CORPORATION hereby demands

trial by jury in the above entitled action.

Dated: April 9, 2019 LIVINGSTON LAW FIRM

 

By
/ Renée Wel£e llivingston

Attorneys/for Defendant
TARGEY CORPORATION

 

Foreman v. Target Corporation, Case No. 1CV344140
PETITION FOR REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §1441(b) [DIVERSITY]
-3-

 
Case 5:19-cv-01934-SVK Document1 Filed 04/10/19 Page 4 of 17

EXHIBIT A
 

Case 5:19-Cv-01934-SV Document 1 Filed 04/10/19 Page 5 of 17

 

Qtr
03-/2-/79
SUM-106
SUMMONS FOR COURT USE ONLY ,
(CITACION JUDICIAL) Soe e eta P A CORTES
NOTICE TO DEFENDANT: 2 i :
(AVISO AL DEMANDADO): Clerk of Court cA
i i j uperior Court of CA,
Target Corporation, a Minnesota Corporation County of Santa Clara
YOU ARE BEING SUED BY PLAINTIFF: 19CV344140
(LO ESTA DEMANDANCO EL DEMANDANTE): Reviewed By: Patricia Hernandez
Envelope: 2590424
Carleen Foreman

 

 

NOTICE! You hava bean sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information

below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your writen response must be In proper legal forn if you want the courl to hear your
case. There may be @ court form that you can use for your response. You can find these court forms and more inforrnation at (he Caltomla Couris
Online Self-Help Genter (www.caurtinfo.ce.gowselihelp). your county taw library, or the courthouse nearest you. If you cannot pay the filing fee, ask
the court clerk for a fee walver Form. if you da nol file your response on Ume, you may lase the case by default, and your wages, money, and property
may be taken without further waming from the court.

There are other tega! requirements. You mey want ta call an etiorney right away. tf you do not know an atlomey, you may want to call an attomey
referral service. tf you cannol afford an attomey, you may be eligible for free legal services from 6 nonprofit legal services pragram. You can locate
these nonprofit groups af the Calfforila Legal Services Web sile (www.lawhalpcalfore.orp), Ihe Calfomia Courts Online Self-Help Center
(wvaw.courtinfo.ca.gowselfnelp), or by contacting your local court or county bar association. NOTE: The court has a staltulory fien for walved fees and
costs on any settisment or arbitration award of $10,000 or more in 2 civil case. The court's lien must be pald before the courl will dismiss the case,
jAVISO! Le han demandado. Sino responde dentro de 30 dias, ia corte puede decidir en su contre sin escuchar su versién. Lea ie informacion a

continuacian,

Tene 30 DIAS OF CALENDARIO después de que ie enireguen este citacién y papeles legales para presentar una respuesta por escrito an esia
corte y hacer que se entregue une copia ef demandante. Une certe 0 una emada felefénica no io protegen. Su respuesta por escrito Gene que estar
an formato legal correcto si desea que procesen su ceso en ia corte. Es posible que haya un formulario que usted pueda usar pore su respuesta,
Puede encontrar estos formulerios da la corte y més informecién en e! Centro de Ayuda ds fas Cortes de Calfforia (www.sucorie.ca.gov), en fe
biblicteca de teyes de su condado o en fa corte que le quede més cerce. Sino puede pager fa cule de presentacion, plds el secretario de ta code
que fe dé un formulario de exenciin de pago de cuoles. S) no presenta su respuesta 8 tiempo, puede perder ef Caso por incumpliimiente y ta corte le

podré quiter su sueido, dinero y blenes sin més edvertencia.
Hay otros requisitos Jegales. Es recomendable que llame 6 un abogado Inmediatemente. SI no conoce @ un abogado, puede Hamar a un servicio de

remisién a abogados, Sino puede pegar a un ebogado, es posible que cumpla con ios requisites para obtener servicios legafes gratultos de un
programe dé servicios legales sin fines de tucro. Puede enconire estos grupos sin lines de fuer en el silo web de California Legal Services,
{wewJawhelpcaifomia.ora), en el Centro de Ayuda de fas Cortes de Califomie, (ww.sucoris.ca.gov) 0 poniéndose en contacto con ls corte 6 el
colegio de abogados incsles. AVISO: Por ley, fa corte tiene derecho a reciamer ias cuotas y los cosios exenias por imponer un gravamen sobre
cualquier recuperacion de $10,000 6 més de vator recibide mediante un acuerdo o une concesion de arbitraje en un caso de derecho clyi, Tene que

pagar ef gravamen de ta corte antes de que fa corle pueda desechar el caso,

The name and address of the cour! is: CASENUMBER: '
(El nombre y diraccién de Ja corte es): Santa Clara County Superior Court (lamem a0! C3 CV344 140

19] North First Street

San Jose, CA 95113
‘The name, address, and telephone number of plaintiffs atiomey, or plaintiff without an attorney, is:
(El nombre, fa direceién y el numero de teiéfono de! abogado del demandante, o del demandante que no tiene abogado, es):

Robert L. Mezzetti U1, Mezzetti Law Firm, Inc., 31 E. Julian Street, San Jase, CA 95112, (408) 279-8400

DATE: . Clerk, b: tat , Deputy
(Fecha)3/5/2019 6:14 PM Clerk of Court (Secratario) Patricia Hernandez (achunto}
{For proof of service of this summons, use Proof of Service of Summons (form POS-010),)

(Pare prueba de entrega da asta citation use el formulario Proot of Service of Summons, (POS-010)).

NOTICE TO THE PERSON SERVED: You are served

4. £2) as an individual defendant

2. [7] as the person sued under the fictitious name of (specify):

 

 

 

 

 

3, CE) an behait of (specify): Target Corporation, A Minnesota Corporation

 

 

under: CCP 416.10 (corporation) Cc] CCP 418.60 (minor)
[C] CCP 416.20 (defunct corporation) (__} CGP 416.70 (conservatee}
[—_] CCP 416.40 (association or partnership} ([_] CCP 416.90 (authorized person)
[J other (specify):
4, i .
{_by personal delivery on (date): O2 -/2-s/9 pane tet’
SUMMONS = Tou ova econ Gate 408
WHA. COMTUNO.CE. EY

 

Counc’
SUSE100 (Rov. duly 1, 2009!

 
 

 

 

E-FILED
3/5/2019 6:14 PM PLD-P1-004

 

Cler-of Coys —__—
Robert L- Mezzettl szzetti Il, 114282; Christopher R. Mezz Mezzetti, 282287 Superior Cou of CA,
Mezzetti Law Finn, Inc. County of Santa Clara
2 E, Julian Street 419CV344140
an Jo A 95112 : a
Teshnene No (408) 279-8400 FAX WO, Opsonst: (408) 279-8448 Reviewed By: Patricia Hernandez
E-+AIL ADDRESS (Optianep:

ATTORNEY FOR (Namey. Carleen Foreman
SUPERIOR COURT OF CAUFORNIA, COUNTY OF Santa Clara -
srreet appress: 191 North First Street
wanins acoress: 19] North First Street
emvanpzpcone: San Jose, CA 95113
erancHNawe: Downtown Superior Court
PLAINTIFF: Carleen Foreman

 

 

DEFENDANT: Target Corporation, a Minnesota Corporation

poEs1To 1-20

COMPLAINT—Personal Injury, Property Damage, Wrongful Death
[] AMENDED (Number):

Type (cheek ail that apply):

(] MOTOR VEHICLE ([(/_] OTHER (specify): Premises Liability
[__] Property Damage [__]| Wrongful Death
C¥]} Personal injury (__] Other Damages (specify):

Jurisdiction (chock all that apply):
(1) ACTION IS A LIMITED CIVIL CASE
Amount demanded (_] does not exceed $10,000
(__] exceeds $10,000, but does not exceed $25,000 490344140
(27) ACTION IS AN UNLIMITED CIVIL CASE (exccedis $26,000)
[__] ACTION IS RECLASSIFIED by this amended complaint
[1 from timited to unlimited
[__} from unlimited to IImited

1. Plalntiff (name or names): Carleen Foreman
alleges causes of action against defendant (name or names):
Target Corporation, a Minnesota Corporation
2. This pleading, Including attachments and exhibits, consists of the following number of pages: 5
3. Each plaintiff named above [s a competent adult
a. ((_] except plaintift (name):
(1) (C_] a corporation quafified to do business in California
(2) [_] an unincorporated entity (cesevibe):
{3} [[_] a public entity (describe):
(4) [_) aminor [[7] an edutt
(a) [_] for whom a guardian or conservator of the estate or a guardian ad Item has been appointed
(o) [_] other (specify):
(5) (J other (specify):
b. [_] excopt plaintiff (name):
(1) (] a comporation qualified to do business in California
(2) [__] an unincorporated entity (describe):
(3) (_] a public entity (describe):
(4) (_] aminor [77] an aduit
(a) ([]] for whom a guardian or conservator of the estate or a guardian ad litem has been appointed

(>) (_] other (specity):

 

 

CASE NUMEER:

 

 

 

 

 

(5) (7) other (specify):
[J information about additional plaintiffs who are not competent adults is shown in Attachment 3. Page tot $
Foam Approved tor Gina Use COMPLAINT—Personal Injury, Property Reaababesntiecroeeh Ppl

PUDPLODI [Rew derumry 1, 2007) . ... Gamage, Wrongful Death _ Lo ne ce “ i sn ee

 
 

 

Case 2: 19° Cv 01934- SVK Document 1 Filed 04/10/19, _Page7 i of 17

PLD-PI-OO4

 

SHORT TITLE: CASE NUMBER:
Foreman v, Target

 

 

 

 

4. [) Plaintiff (name):
is doing business under the fictitious name (specify):

and has complied with the fictitious business name laws.
§. Each defendant named above is a natural person
a £77] except defendant (same): Target Corporation §¢. [__] except defendant (name):
(1) [-_] 6 business organization, form unknown (1) [) a business organization, form unknown
(2) a corporation (2) [J a corporation
{3) [_] an unincorporated entity (describe): (3} [__] an unincorporated entity (describe):

(4) [] a public entity (describe):

(5) (_) other (specify):

(4) [[_] a public entity (describe):
(5) other (specify):

d. [_] except defendant (name):
(1) (_) a business organization, form unknown
2) [7] a comporation
(3) [_) an unincorporated entity (describe):

bo. (_] except defendant (name):
(4) ((_] a business organization, farm unknown
{2) ([_] a corporation
(3) [_] an unincorporated entity (describe):

(4) [) a public entity (describe):

(5) ([_] other (specify):

(4) (] a public entity (descends):

(5) (~] other (specify):

[1] Information about additional defendants who are not natural persons is contained in Attachment 5.

6 The true names of defendants sued as Does ere unknown to plaintiff.
a. [77] Doe defendants (specify Doe numbers): 1-10 were the agents or employees of other
named defendants and acted within the scape of that agency or employment.
b. (77] Doe defendants (specify Dos numbers):_11-20 are persons whose capacities are unknown to
plaintiff.
7. ([_] Defendants who are joined under Code of Civ Procedure section 382 sre (names):

B. This court fs the proper court because
a. [_] atleast one defendant now resides In Its jurisdictional area.
_ the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
injury to person or damage to personal property occurred in its jurisdictional area.
co other (specify):

agg

g. (C_] Plaintiff is required to comply with 2 claims statute, and
a. [_] has complied with applicable claims statutes, or
b. [7] Is excused from complying because (specify):

 

COMPLAINT—Personal Injury, Property Page 2083
Damage, Wrongful Death

PLD-P1.001 (Rev. January 1, 2007}

com we ane me ory

 

 
 

a |

PLD-PI-001

 

SHORT TITLE: . CASE NUMBER;
Foreman v. Target

 

 

 

 

40. The following causes of action are attached and the slatements above apply lo each (each complaint must have one or more
causes of action attached):
. [7] Motor Vehicle
. General Negligence
. [_] Intentional Tort
. (£2) Products Liability
. Premises Liability
[7 Other (specify):

ooo

mono

41. Plaintiff has suffered

C} wage toss

[_]] loss of use of property
hespital and medical expenses
general damage

(__] property damage

loss of eaming capacity

g. other damage (specify):

Non-economic damages - pain and suffering and emotional distress.

=p anew

12. [[] The damages claimed for wrongful death and the relationships of plaintiff to the deceased ere
a. [__} listed in Attachment 12.
b. [_] as follows:

4

.

43. The relief sought in this complaint is within the jurisdiction of this court.

14. Platntiff prays for judgment far costs of suit for such relief as is fair, just, and equitable; and for

a. (1) [57] compensatory damages
(2) {_] punitive damages
The amount of damages is (in cases tor personal injury or wrongful death, you must check (1}):
(1) according to proof
(2) [__J in the amount of $

45. [_] Yhe paragraphs of this complaint sileged on information and belief are as follows (spactly paragraph numbers):

Date: March 4, 2019
I
Christopher R. Mezzetti =
(TYPE OR PRINT NAME) (SKSNATURE OF PLAINTIFF OR ATTORNEY}

PLD-PLOO1 fRav, Jerammy 1, 2007} COMPLAINT—Personal Injury, Property ~ Page dol 3
Damage, Wrongful Death

 

 

ad _ - weet ~ tee ee ee _ — we tom we » 7
 

 

C250 5:19-0v-01934-SVK Document 1 Filed 04/10/19 Page oft7

 

 

 

 

 

PLD-Pl-004(4
SHORT TITLE: . : GASE NUMBER:
Foreman v. Target
"ss FIRST. SC OC AUSE OF ACTION—Premises Liability Page __4

{number}
ATTACHMENT TO [47] Complaint ["_] Cross - Compiaint
(Use @ separate causa of action form for each cause of action.)

Prem.L-1. Plaintif (name): Carleen Foreman
alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff,
On (cate): July 18, 2018 plaintiff was injured on the following premises in the following

fashion (descriptian of premises and circumstances of injury):

Defendants owed Plaintiff a duty to own, design, operate, maintain, lease, control, manage,
inspect, develop, construct, and offer their property, located at 1811! Hillsdsle Avenue, San
Jose, CA, in safe and secure manner. Defendants breached that duty by negligently owning,
designing, operating, maintaining, leasing, controlling, managing, inspecting, developing,
constructing, and offering their property so as to cause a dangerous conditions to Plaintiff at
said property. Said dangerous conditions caused serious and substantial injuries to Plaintiff.

Prem.L-2. Count One—Negligence The defendants who negligently ownad, maintained, managed and
operated the described premises were (nemes):

Target Corporation

CZ] Dees | to 5

Prem.L-3. Count Two—Willful Fallure to Warn [Civil Code section 846] The defendant owners who willfully
or maticiously failed to guard or wam against a dangerous condition, use, structure, or activity were
(names):

Target Corporation

Does 6 to 10
Plaintiff, a recreational user, was (J an invited guest | a paying guest

Prem.L-4. Count Three—Dangerous Condition of Public Property The defendants who owned public property
on which a dangerous candition existed were (names):

Target Corporation

[Joes 11 to 15

a. (_] The defendant public entity hed 7] actual ([—) constructive notice of the existence of the
dangerous condition in sufficient time prior to the injury to have corrected It
b. () The condition was crested by employees of the defendant public antity.
Prem.L-S. 8. Allegations about Other Defendants The defendants who were the agents and employees of the
other defendants and acted within the scope of lhe agency were (names):

Does 16 to 20

b. (_] The defendants whe are liable to plaintiffs for other reasons and the reasons for their liability are
[J described in attachment Prem.L-5.b (7) as follows (names):

Page tot
Fenn Approved for Optlenat Ute CAUSE OF ACTION—Premises Liability Cate of Ct Proce $425.12
PLO-PI-OON(4) {Rime Jerusry % 207) peourite,

ws ee Cee mm ae ~~ . sos . eee oo ee ew rere me wy .

 
Ce eee a eee ele ee eee Page OTe

 

 

 

 

 

 

PLD-PI-001(2)
SHORT TITLE: CASE NUMBER:
Foreman v. Target

SECOND CAUSE OF ACTION—General Negligence _— Page 5

ATTACHMENT TO C7] Compisint [_] Cross - Compiaint
(Use a separate cause of action form for each cause of action.)

GN-1, Plaintitf (name): Carleen Foreman

(number)

alleges that defendant (name): Target Corportation

 

[75 Does | to 20

was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions fo act, defendant
negligently caused the damage to plaintiff

on (date): July 18, 2018
at (place): Target Store located at 18) Hillsdale Avenue, San Jose, California

 

(description of reasons for liability):

Defendant owned, designed, controlled, operated, maintained, leased, managed, inspected,
developed, constructed and offered a retail store at the above-referenced address. Defendant
owed Plaintiff a duty fo own, design, control, operate, maintain, lease, manage, inspect, develop,
construct and offer the property in a safe and secure manner. Defendant breached that duty by
negligently owning, designing, controlling, operating, maintaining, leasing, managing, inspecting,

developing, constructing, and offering the property so as to cause a dangerous condition to

Plaintiff at said property, which caused Plaintiffs serious and substantial injuries.

Paget ost
Cada af Givt Procedure 425, 12

Fom Approved at Cee CAUSE OF ACTION—General Negligence nwcouttnioosgov

Juntos) Counc) of

PLD-F1-001(2} [Rav. Jerunry 1, 2007)

+ eee

+ nee

wen ee - ao we we yee + =r at ee ae re etme ae woes ue
 

EXHIBIT B

 
nN

SN DH vA FS W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Renée Welze Livingston — SBN 124280
LIVINGSTON LAW FIRM ‘
A Professional Corporation

1600 South Main Street, Suite 280
Walnut Creek, CA 94596 .

Tel: (925) 952-9880

Fax: (925) 952-9881

Email: rlivingston@livingstonlawyers.com

Attorneys for Defendant
TARGET CORPORATION

SUPERIOR COURT OF CALIFORNIA
COUNTY OF SANTA CLARA — UNLIMITED CIVIL

CARLEEN FOREMAN ) Case No. 19CV344140
)
Plaintiff, ) ANSWER OF DEFENDANT TARGET
) CORPORATION
vs. )
) Complaint Filed: 03/05/19
TARGET CORPORATION ) Trial Date: None
)
Defendants. )
)

 

COMES NOW defendant TARGET CORPORATION and answers the Complaint of

plaintiff CARLEEN FOREMAN as follows:
GENERAL DENIAL
- Under the provisions of Code of Civil Procedure section 431.30, defendant denies
generally and specifically, conjunctively and disjunctively, each and every allegation contained
in the Complaint and further denies that plaintiff has sustained damages in any sum or sums
alleged, or any other sum or at all, as a result of any act or omission by or on behalf of this
answering defendant.
AFFIRMATIVE DEFENSES

1. AS A FIRST, SEPARATE AND AFFIRMATIVE DEFENSE, this answering
defendant alleges plaintiff fails to state a cause of action upon which relief can be granted against
this answering defendant.

//

 

Foreman v. Target Corporation, Case No. 19CV344140
ANSWER OF DEFENDANT TARGET CORPORATION
-|-

 
 

 

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

10/1

LO/19_Page 13 of 17

2. AS A SECOND, SEPARATE AND AFFIRMATIVE DEFENSE, this
answering defendant alleges plaintiff was concurrently and comparatively negligent and/or
careless in and about the matters referred to in said Complaint on file herein, and that said
carelessness and negligence on plaintiff's own part proximately and directly contributed to and
caused the injuries, loss and damages complained of by plaintiff, if any there were.

3. AS A THIRD, SEPARATE AND AFFIRMATIVE DEFENSE, this answering
defendant alleges the injuries and damages complained of by plaintiff, if any, were either wholly
or in part proximately caused by the negligence or other wrongful acts or omissions of persons or
entities other than this answering defendant, and that said negligence and/or wrongful acts or
omissions either are imputed to plaintiff by reason of her relationship with said persons or
entities, or comparatively reduce the proportion of negligence and corresponding liability of this
answering defendant, if any, which liability is specifically denied.

4 AS A FOURTH, SEPARATE AND AFFIRMATIVE DEFENSE, this
answering defendant alleges that each of the causes of action asserted in plaintiff's Complaint is
barred by the statute of limitations set forth in Code of Civil Procedure section 335.1.

5. AS A FIFTH, SEPARATE AND AFFIRMATIVE DEFENSE, this answering
defendant alleges plaintiff failed to exercise reasonable care and diligence to avoid loss and to
minimize and mitigate her damages, if any there were, and this failure to mitigate damages alone
aggravated any injuries or damages to plaintiff, if any, and therefore precludes or reduces
recovery against this answering defendant.

6. AS A SIXTH, SEPARATE AND AFFIRMATIVE DEFENSE, this answering
defendant contends that if liability is assessed against it, pursuant to Civil Code section 1431 et
seq., defendant shall be liable only for the amount of non-economic damages allocated to it in
direct proportion to the percentage of fault assessed against it by the trier of fact and requests that
a separate judgment be rendered against it for that amount; but defendant in setting forth this
affirmative defense makes no admission it is liable to plaintiff in any amount or in any
proportion; and defendant, in setting forth this affirmative defense, makes no admission plaintiff

has been damaged in any sum or sums at all.

 

Fe ‘oreman v. Target Corporation, Case No. 19CV344140
ANSWER OF DEFENDANT TARGET CORPORATION
-2-

 

 
 

ao NN DW WN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cv-01934-SVK Document 1 Filed 04/10/19 Page 14 of 17

7. AS A SEVENTH, SEPARATE AND AFFIRMATIVE DEFENSE, this
answering defendant alleges plaintiff had express knowledge of the risks and hazards set forth in
the Complaint, as well as the magnitude of the risks and hazards, and therefore knowingly and
willingly assumed those risks.

8. AS AN EIGHTH, SEPARATE AND AFFIRMATIVE DEFENSE, this
answering defendant alleges that no dangerous condition existed on the premises and defendant
had no knowledge or notice of any allegedly dangerous condition.

9. AS A NINTH, SEPARATE AND AFFIRMATIVE DEFENSE, this answering
defendant alleges plaintiff had no notice of any allegedly dangerous condition of the premises
alleged in the Complaint, but that any such allegedly dangerous condition was open and obvious
to plaintiff.

10. ASA TENTH, SEPARATE AND AFFIRMATIVE DEFENSE, this answering
defendant alleges it provided reasonable and adequate warning regarding the condition of the
premises.

WHEREFORE, this answering defendant prays that plaintiff take nothing by said
Complaint, this answering defendant have judgment for costs of suit incurred herein, and for
such other and further relief as the Court may deem just and proper.

Dated: April 8, 2019 LIVINGST: AW FIRM

By J
G Renée Welze Vivingston

Attorneys for Deféndant
TARGET CORPORATION

 

 

Foreman v. Target Corporation, Case No. 19CV344140
ANSWER OF DEFENDANT TARGET CORPORATION
-3-

 

 
 

 

a

‘oO

10
11
12
13
14
15
16
17
18

19

20
21
22
23
24
25
26
27
28

o ND MN

 

 

Case 5:19-cv-01934-SVK Document 1 Filed 04/10/19 Page 15 of 17

PROOF OF SERVICE

I, the undersigned, hereby declare that lam over the age of eighteen years and not a
party to the within action. My. business address is 1600 South Main Street, Suite 280, Walnut
Creek, California 94596. On the date set forth below, I served the following document(s):

ANSWER OF DEFENDANT TARGET CORPORATION
upon the following at the address(es) stated below:

Christopher R. Mezzetti, Esq.

Robert L. Mezzetti, Esq.

Mezzetti Law Firm, Inc.

31 E Julian Street

San Jose, CA 95112

Tel: (408) 279-8400

Fax: (408) 279-8448

Email: chris@mezzettilaw.com
rob@mezzettilaw.com

Attorneys for Plaintiff Carleen Foreman

Service was accomplished as follows:

KA BY US MAIL, According to Normal Business Practices. At my place of business at
the above address, I sealed the above document(s) in an envelope addressed to the
above, and IJ placed that sealed envelope for collection and mailing following ordinary -
business practices, for deposit with the U.S. Postal Service. I am readily familiar with
the business practice at my place of business for the collection and processing of
correspondence for mailing with the U.S. Postal Service. Correspondence so collected
and processed is deposited with the U.S. Postal Service the same day in the ordinary
course of business, postage fully prepaid. .

I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct, and that this declaration was executed on April 9, 2019, at Walnut
Creek, California. ’ ,

Allison Cook

Case Name; Case No. |
-1-

 
 

 

Case 5:19-cv-01934-SVK Document 1 Filed 04/10/19 Page 16 of 17

EXHIBIT C
 

- DO NOT FILE WITH THE COURT- CIV-050
-UNLESS YOU ARE APPLYING FOR A DEFAULT JUDGMENT UNDER CODE OF CIVIL PROCEDURE § 585 -

 

ATTORNEY OR PARTY VATHOUT ATTORNEY (Name and Address): TELEPHONE NG: FOR COURT USE ONLY

Robert L Mezzetti SBN: 114282 408-279-8400
MEZZETTI LAW FIRM, INC,
31 E. Julian Street
San Jase, CA 95112
ATTORNEY FOR foamez: Plaintiff Carleen Foreman
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Santa Clara
-streeracoress; 191 North First Street
MAILING ADDRESS:
cmv anpze cone: San Jose, CA 95112
arancx name: Civil Division Courthouse
PLAINTIFF: Carleen Poreman
DEFENDANT: Target Corporalion, a Minnesota Corporation

 

 

 

 

STATEMENT OF DAMAGES CASE NUMBER:
(Personal Injury or Wrongful Death)

 

 

 

 

To (name of one defendant only): Target Corporation, a Minnesota Corporation
Plaintiff (name of one plaintiff only): Carleen Foreman
seeks damages in the above-entitied action, as follows:

 

 

 

 

 

 

 

1, General damages AMOUNT
a, Pain, suffering, and inCONVENIGNCe «sce ssceruscsssesearsseenene ssveven . $ 2,500,000.00
b. Emmiotional GiStress. ......ccccecccsccssssscvesssssssssessseresssssesecesnsseecessesseeeegscensaceeseseseessusnetssenunavsesstcsesenvaretnent $ 2,500,000.00
c, C—) Loss of consortium ... . srevasesvesesanacessansoner $
d. 7] Loss of sociey and companionship {wrongful death actions only) . $
0) Other (SPCC mmnunsusnninnntimnnnnnnnnnininmnstiunnennnennt $
£D Other (Spec unsmeannneinenueneninnneitpsniininunnnannannsinnn $
q. | Continued on Attachment 1.9.

2, Special damages
a. Medical expenses (10 Oate) .ecsscseseecvsessesssseesseeseesscssenesssnssussaraqeqecesassessutsanesveressanseseveangersereteesneneatery g 150,000.00
b. LY] Future medical expenses (present valve) ...... pears wean $200,000.00 .
c, C7] Loss of earnings {fo dale) ... setersensesee aaveees sansterssacenecators tes $
d, CZ] Loss of future earning capacity (present Valse) ......ccccssessesssescscsseessusersecsnvsecescesaveeseetasuunanccunesseneresasues $ 500,000.00
eC] Property Gamage .......sccsecccsersttenercaecossnnees Vadesectsescounsennussucsuseesueessuntessneyetbesabessctsenesanacavenserentteenareneer $

f, (J Funerat expenses (wrongful death acHons ONY) .escsccccseccssesssessneesusecstsessensresnectsaneecneeansanseineare D
g. CI Future contributions (oresent value) (wrongful death aclions ONY) ....ccscrscarseanacnsesesesanroreies

bh, (I vatue of personal service, advice, or training (wrongful death actions Only) ........c.e----eeeneeceensses $
i. CI other (specify) _

CT other (speci) nnn
k, ] Continued on Attachment 2 k.

 

 

3.) Punitive damages: Plaintiff reserves the right to seek punitive damages in the amount of (specify). $
when pursuing a judgment in the suil filed against you.

Date: March 4, 2019 ty
Christopher Mezzetti >

 

 

 

{TYPE OR PRINT NAME) {SIGNATURE OF PLAINTIFF OR ATTORNEY FOR PLAINTIFF)
(Proof af service on reverse} soe Page 1 of 2
Code of Civi Procedure, $§ 425.11, 428.415
Form Adoptod for Mandaiory {iso STATEMENT OF DAMAGES ni" a por

+ meee CIVSGS0 Rowe daniary.is 2007} ~ tee owe . (Rersonal.injury or Wrongful.Death) - ~= we
